Citation Nr: 0812410	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of degenerative disc disease of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling. 

2.  Evaluation of degenerative disc disease of the cervical 
spine, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision, by the San Diego, California, Regional Office (RO), 
which granted service connection for degenerative disk 
disease, lumbar spine, evaluated as 20 percent disabling; 
service connection was also granted for degenerative disk 
disease, cervical spine, evaluated as 10 percent disabling.  
The veteran perfected an appeal for higher evaluations for 
his service-connected disabilities.  

On January 16, 2008, the veteran and a friend appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the Los Angeles, California RO.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
degenerative disc disease, paraspinal muscle spasm, and 
moderate limitation of motion with pain.  Flexion of the 
thoracolumbar spine is greater than 30 degrees.  

2.  The veteran's cervical spine disorder is manifested by 
findings of degenerative disc disease and moderate limitation 
in range of motion of the cervical spine.  Functional flexion 
is limited to 40 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (as in effect September 26, 2003).  

2.  The criteria for a 20 percent rating for degenerative 
disc disease of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5290 (2003); Diagnostic Codes 5237, 5242 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

While the notices provided to the veteran in January 2004 and 
April 2006 were not given prior to the to the initial RO 
decision, the notice as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2005 SOC and the June 2006 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating for the 
cervical spine disorder is being granted, such matters are 
moot.  

In light of the March 2006 VCAA letter issued to the veteran, 
the June 2006 SSOC, and the hearing testimony provided by the 
veteran before the Board in January 2008, the Board finds 
that the veteran was informed of the criteria for 
establishing a higher evaluation for degenerative disc 
disease of the lumbar spine.  Specifically, the veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim.  While the veteran 
has contended that he has had doctor prescribed bed rest, 
this has never been confirmed or documented throughout the 
entire appeal period.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Moreover, at the hearing before the Board in January 2008, 
the submission of additional medical evidence was suggested 
and the file was left open for 60 days for that purpose.  
Such actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for degenerative 
disc disease of the lumbar spine and cervical spine, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing higher evaluations, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
hold that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background.

The veteran's claim for service connection for low back pain 
and cervical back pain with bilateral arm numbness (VA Form 
21-526) was received in October 2002.  

The veteran was afforded a VA examination in October 2002.  
The veteran described the pain as throbbing and constant.  It 
was noted that the pain was not associated with paresthesias 
in the lower extremities; however, the pain in the lumbar 
spine radiated to the left lower extremity.  The veteran 
indicated that, at times, when the pain is very severe, he 
has to lie down for two to three weeks.  The veteran also 
indicated that he had been experiencing numbness and tingling 
in the elbows, especially when he leans on something.  The 
veteran walked with a normal gait into the examination room.  
His gait was not unsteady or unpredictable; he did not 
require any assistive aid to ambulate across the room.  The 
veteran was able to make a tight fist bilaterally without 
difficulty.  Hand strength was normal.  

Examination of the cervical spine revealed no evidence of 
painful range of motion.  There was no evidence of muscle 
spasm, weakness or tenderness.  Active flexion was 65 degrees 
without pain; active extension was 50 degrees without pain; 
active lateral flexion was 40 degrees bilaterally without 
pain; active rotation was 80 degrees, bilaterally, without 
pain.  Range of motion of the cervical spine was not limited 
by pain, fatigue, weakness, lack of endurance or repetitive 
use.  Examination of the lumbar spine revealed evidence of 
painful motion in forward flexion only.  There was evidence 
of mild paraspinal muscle spasm at L4-5.  There was no 
evidence of tenderness or weakness noted.  Straight leg 
raising was negative at 60 degrees, bilaterally.  Lasegue 
sign was negative.  Active flexion was 75 degrees with pain; 
active extension was 35 degrees without pain.  Active lateral 
flexion was 40 degrees without pain, bilaterally; and, active 
rotation was 35 degrees without pain, bilaterally.  The 
veteran was able to tie and untie his shoelaces without 
difficulty.  He was able to button and unbutton without 
difficulty.  He was able to pick up a piece of paper and tear 
it with both hands without difficulty.  

Motor strength was within normal limits at 5/5 in the upper 
and lower extremities.  There was no evidence of muscle 
atrophy.  Sensation was intact in the upper and lower 
extremities, except for Tinel's sign which was positive at 
the Olecranons, causing numbness and tingling in an ulnar 
distribution.  Deep tendon reflexes were 2+ in the biceps, 
triceps, knees and ankles.  X-ray study of the cervical spine 
revealed narrowing in the C5-6 and C6-7 disc spaces; slight 
impingement, neutral foramina, C5-6, on the right from 
moderate size osteophyte.  The lumbar spine showed narrowing 
of the posterior L5-S1 disc space.  The pertinent diagnoses 
were degenerative disc disease, cervical spine; and 
degenerative disc disease, lumbar spine.  The examiner noted 
that, objectively, there was evidence of mild limitation of 
motion of the lumbar spine.  The veteran should avoid 
frequent bending, stooping and crouching.  There were no 
other functional limitations.  

An MRI of the lumbar spine, performed in May 2003, revealed 
findings of moderate to severe bilateral neural foraminal 
narrowing at L5-S1, bilateral pars defects at L5, 
degenerative disk disease at multiple levels, and Grade I 
anterolisthesis of L5 on S1.  An MRI of the cervical spine 
revealed multiple levels of canal stenosis and bilateral 
neural foraminal narrowing, worst at the C6-7 level.  The 
veteran underwent an EMG/nerve conduction study in June 2003.  
At that time, it was noted that the veteran gets an 
electrical feeling from his neck into the left shoulder 
recurring for over ten years.  The veteran reported feeling 
weak when his arms are numb or his back is hurting.  The 
study revealed no evidence of left C5-8 or L4-S2 motor 
radiculopathy, but it did not rule out a pure sensory 
radiculopathy.  It was noted that EMG of the selected muscles 
of the left arm and left leg was normal.  

On the occasion of a VA examination in February 2004, the 
veteran described his back pain as constant, predominantly, 
with radiation to the left buttock; he also described the 
pain as sticking, aching, sharp, and burning.  He described 
electric-like shock sensation in the left lower extremity.  
The veteran noted that the pain was aggravated by physical 
activity such as sitting, standing and walking.  He stated 
that the intensity can be up to 10 out of 10, and it is 
partially relieved with rest and multiple medications.  The 
veteran explained that, during severe relapses, he has to 
have complete bed rest.  He also stated that he lives in 
constant pain, some days worse than others.  The veteran 
noted that he cannot stand, walk or even sit erect for long 
periods of time.  He reported that he is unable to perform 
any kind of physical activity or exercise without incurring 
severe relapse and loss of mobility; he had to stop doing 
many things such as walking, light running or jogging.  The 
veteran indicated that driving long distances poses a 
challenge and cause discomfort.  He also stated that he 
cannot do things like yard work or work on his car without 
increased pain, weakness or muscle fatigue.  The veteran 
indicated his physician also recommended bed rest within the 
past year.  The examiner noted that the veteran apparently 
had epidural injection once without improvement.  

The veteran stated that the pain is aggravated by physical 
activity and is partially relieved with rest or medication.  
He is able to function with or without medication.  He was 
unable to work for approximately 2 or 3 days within the past 
year, but the physician did not recommend bed rest.  It was 
noted that the veteran has functional impairment as he cannot 
move or turn his head all the way to the left; he also has 
difficulty raising his left upper extremity.  It was also 
noted that the veteran had difficulty with his activities of 
daily living as he is unable to use his left upper extremity 
well for shaving, brushing his teeth, washing, or dressing 
himself.  He denied history of neck surgery or injection.  

Examination revealed tenderness over the lower cervical spine 
in the midline and left paracervical region with muscle 
spasm.  Range of motion of the neck was limited because of 
pain.  Flexion was to 40 degrees with pain at 40 degrees, 
extension was 30 degrees with pain, right lateral flexion was 
30 degrees with pain at 30 degrees, left lateral flexion was 
to 20 degrees with pain at 20 degrees, right rotation was to 
60 degrees with pain at 60 degrees, and left rotation was 50 
degrees with pain at 50 degrees.  Range of motion of the 
cervical spine was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis.  There was diffuse tenderness over the entire 
lumbar spine in the midline and paralumbar region with no 
muscle spasm.  Range of motion of his back was limited 
because of pain.  Flexion was 60 degrees with pain at 60 
degrees, extension was 20 degrees with pain at 20 degrees, 
right and left lateral flexion was 20 degrees with pain at 20 
degrees, and right and left rotation was 45 degrees with pain 
at 45 degrees.  Range of motion of the lumbar spine was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Straight leg 
raise test was negative.  There was no evidence of 
intervertebral disc syndrome.  Gait and posture were normal.  
The examiner reported, objectively, the veteran had 
tenderness without muscle spasm.  He has limited range of 
motion because of pain.  He had no evidence of radiculopathy 
or intervertebral disc syndrome.  He denied bladder or bowel 
incontinence or erectile dysfunction.  

The examiner also noted that, objectively, the veteran had 
tenderness with muscle spasm and limited range of motion 
without radiculopathy.  His sensory deficits involving the 
left little finger and hypothenar eminence are related to 
ulnar nerve neuropathy at the elbow; it is not secondary to 
his cervical spine degenerative arthritis.  He has not motor 
muscle weakness and has excellent reflexes.  The examiner 
observed that, regarding the lumbar spine condition, the 
veteran has limitations with lifting and carrying heavy 
weight, prolonged walking, as well as repetitive bending and 
crouching.  Regarding his cervical spine condition, he has 
limitations with repetitive climbing and crawling.  

In an addendum to the above examination, the VA examiner 
noted that, based on the physical examination and the results 
of the MRI and the nerve conduction study, the diagnoses were 
revised to: lumbar degenerative disk disease, grade I 
anterolistehsis of L5 on S1, moderate to severe bilateral L5-
S1 neural foraminal narrowing; and cervical degenerative disk 
disease, canal stenosis, bilateral neural foraminal narrowing 
with no motor neuropathy.  

During a clinical visit in November 2004, the veteran 
complained of chronic low back and neck pain.  On 
examination, it was noted that the veteran had normal gait; 
straight leg raising was negative.  The assessment was low 
back pain and neck pain; he had a normal gait and normal 
walk.  

The veteran was afforded another VA examination in May 2006.  
At that time, he reported constant pain in the cervical and 
lumbar spine.  He stated that the pain in the cervical spine 
does not radiate to the upper or lower extremities; however, 
the pain in the lumbar spine radiates to the left lower 
extremity.  He denied any paresthesias or loss of bladder and 
bowel control associated with the neck or back pain.  The 
pain was aching and sharp.  The veteran rated the pain as 3 
out of 10.  He noted that the pain is worsened by physical 
activities.  He stated that he occasionally requires complete 
bed rest, but he is able to function with and without 
medication.  The veteran reported difficulty with standing, 
walking, lifting, carrying and sitting for an extended period 
of time.  The veteran indicated that, over the past year, he 
had six or seven periods of incapacitation for about 21 to 24 
days; he stated that he had periods of incapacitation about 
two times a month, each time for about three to four days.  

The veteran's posture was normal.  He had mild difficulty 
getting on and off the examining table and changing 
positions.  He walked with a normal gait in the examination 
room.  His gait was not unsteady or unpredictable.  The 
veteran did not require an assistive aid to ambulate across 
the room.  Examination of the cervical spine revealed 
evidence of limited and painful motion in all directions.  
There was evidence of muscle spasm in the trapezii.  There 
was no evidence of weakness or tenderness noted.  There was 
no evidence of radiation of the pain.  There was no evidence 
of intervertebral disc syndrome.  The veteran had flexion to 
40 degrees with pain, extension was to 20 degrees with pain, 
right and left lateral flexion was to 20 degrees with pain, 
and rotation was to 50 degrees with pain, bilaterally.  The 
examiner noted that range of motion of the cervical spine was 
limited by pain, fatigue and lack of endurance after 
repetitive use with pain having the major functional impact.  
It was not limited by weakness or incoordination after 
repetitive use.  The examiner stated that, without resorting 
to mere speculation, there were no additional limitations of 
the spine in degrees.  

Examination of the lumbar spine revealed evidence of limited 
and painful motion in all directions.  There was evidence of 
paraspinal muscle spasm at L4-5 and L5-S1.  There was no 
evidence of tenderness or weakness.  Straight leg raising was 
negative bilaterally.  Lasegue sign was negative.  There was 
no evidence of radiation of the pain.  There was no evidence 
of intervertebral disc syndrome.  The lumbar spine had a 
forward flexion from 0 degrees to 65 degrees with pain, 
extension was from 0 degrees to 20 degrees, lateral flexion 
was from 0 degrees to 25 degrees bilaterally, and rotation 
was to 30 degrees, bilaterally.  The examiner noted that 
range of motion in the lumbar spine was limited by pain and 
lack of endurance after repetitive use with pain having the 
major functional impact.  It was not limited by fatigue, 
weakness, or incoordination after repetitive use.  The 
examiner stated that, without resorting to mere speculation, 
there were no additional limitations of the spine in degrees.  

Motor strength was within normal limits at 5/5 in the upper 
and lower extremities.  There was no evidence of muscle 
atrophy.  Sensation was intact in the upper extremities and 
lower extremities.  Deep tendon reflexes were 2+ in the 
biceps, triceps and knees and 1+ in the ankles.  The 
pertinent diagnoses were degenerative disc disease, cervical 
spine; and, degenerative disc disease, lumbar spine, with 
lumbar spondylolysis and spondylolisthesis.  The examiner 
noted that there was evidence of limited range of motion of 
the cervical spine and the lumbar spine.  There was evidence 
of muscle spasm.  Straight leg raising was negative.  There 
was no evidence of radiculopathy to the upper or lower 
extremities.  There was no evidence of atrophy or sensory 
deficits.  Reflexes were symmetric.  The gait was normal.  
There was no evidence of intervertebral disc syndrome 
affecting the cervical spine or the lumbar spine.  Regarding 
the cervical spine, the examiner advised the veteran to avoid 
using ladders, overhead reaching and crawling; and, in regard 
to the lumbar spine, he was advised to avoid frequent 
bending, stopping and crouching.  

At his personal hearing in January 2008, the veteran 
testified that he was in constant pain; he stated that 
sometimes the pain gets so bad that he is unable to get out 
of bed.  The veteran indicated that he has difficulty walking 
for any prolonged periods; he cannot lift, bend over, can't 
squat or reach for things.  The veteran indicated that he 
loses anywhere from 6 to 10 days of work as a result of 
severe attacks.  The veteran indicated that he experiences 
pain in his neck from turning left when driving.  The veteran 
stated that he has had to adjust his entire lifestyle; he 
stated that he can't do any of the sporting activities he 
used to do.  The veteran indicated that he is relegated to 
sitting and watching television.  The veteran reported that 
his current job is sedentary; however, he still has to go out 
and walk.  He stated that he has to go to various locations 
and that's a challenge for him.  The veteran again reported 
that some days his is in so much pain that he can't get out 
of bed.  The veteran maintained that he has had both doctor 
prescribed and self imposed bed rest.  The veteran indicated 
that he experiences numbness in his arms; he also reported 
cramping and trembling in his lower extremities.  


III.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's low back and cervical 
spine disorders have not changed and uniform evaluations are 
warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Lumbar Spine.

The veteran's low back disorder has been rated as 20 percent 
disabling under the provisions of Diagnostic Code 5295.  

The veteran has described to physicians his subjective 
complaints of chronic pain and pain on use, and recent 
objective medical evidence did show findings of spasms in the 
area of the lumbar paraspinal muscles, as well as decreased 
range of motion.  Although the medical evidence does not show 
any findings of weakness or atrophy, the veteran was noted to 
exhibit spasms.  In addition, the veteran has consistently 
complained of low back pain that is worse on use.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. §4.71a, Diagnostic Code 
5293, Note (1).  It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  If 
intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent). 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Ranges of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).  

As for application of the former Diagnostic Codes 5292, 5293 
and 5295, the October 2002, February 2004 and May 2006 VA 
examination reports do not show any evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  Moreover, the above cited VA examination reports show, 
at most, moderate limitation of motion, even when taking into 
consideration pain, fatigability and lack of endurance.  
Thus, there is no basis for awarding a disability rating in 
excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the evidence 
shows that the veteran's lumbar symptomatology does not 
approximate the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5292, 5293 or 5295 (2003).  The 
pain and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for limitation of 
motion of the lumbar spine that is represented by that 
rating.  

In addition, no ankylosis of the lumbar spine has been 
clinically demonstrated.  Significantly, VA examination 
reports dated in February 2004 and May 2006 indicate that 
there was no evidence of intervertebral disc syndrome 
affecting the lumbar spine.  Therefore Diagnostic Codes 5293 
and 5289 are not helpful to the veteran's case.  The Board 
has also considered the degree of limitation of motion that 
the veteran has, which in this case is moderate, with 
findings that are rarely severe and usually moderate.  Thus 
an evaluation in excess of 20 percent for the veteran's 
lumbar spine disability is not warranted.  38 C.F.R. § 4.71a 
(2003).  

As for current rating criteria, the Board finds that a rating 
higher than 20 percent may not be assigned based on 
incapacitating episodes as the medical evidence does not show 
that the veteran has at any time been confined to bed rest by 
a physician for his back pain.  Additionally, there is no 
evidence of ankylosis of the thoracolumbar spine so as to 
allow for the assignment of a rating higher than 20 percent 
under the general rating formula for back disabilities.  The 
veteran has forward flexion greater than 30 degrees, meeting 
criteria for assignment of a 20 percent rating under the 
general rating formula.  Therefore, an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5237.  
38 C.F.R. § 4.71a (2007).  

The veteran has been assigned a 20 percent evaluation for 
degenerative disc disease.  The 20 percent evaluation 
contemplates the presence of moderate limitation of motion or 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion.  The 20 percent evaluation also 
contemplates the functional equivalent of forward flexion of 
the thoraco-lumbar spine greater than 30 degrees but not 
greater than 60 degrees or the combined motion not greater 
than 120 degrees.  In order to warrant a higher evaluation, 
the disorder must approximate the functional equivalent of 
severe limitation of motion or severe strain or the 
functional equivalent of limitation of flexion to 30 degrees 
or less.  The veteran has indicated that he should be rated 
as more than 20 percent disabled for his low back disability 
due to his symptomatology and the restrictions on his 
activity caused by his back pain.  The veteran has asserted 
that he is worse and is more impaired functionally than that 
contemplated by the current evaluation.  Although his reports 
of pain and impairment are competent, the Board concludes 
that the repeated examinations prepared by skilled 
professionals are more probative of the degree of his 
impairment.  The VA medical examination reports indicate 
moderate limitation of motion with pain on motion and muscle 
spasms.  These clinical assessments are considered persuasive 
as to the veteran's degree of impairment due to his lumbar 
spine disability because they consider the overall industrial 
impairment due to his low back.  Furthermore, all the more 
probative examinations establish that the veteran retains 
functional use greater than severe limitation of motion or 
the functional equivalent of limitation of flexion to 30 
degrees.  The 2002 examination disclosed that he retained 
flexion to 75 degrees; the 2004 examination noted that he 
retained flexion to 60 degrees, and the May 2006 examination 
disclosed that he retained functional use until 65 degrees.  
Functionally, limited flexion to 30 degrees or less.  Such 
findings are inconsistent with the functional equivalent of 
severe limitation of motion or limitation less than 30 
degrees of flexion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, when considering the reliable record and all 
applicable Diagnostic Codes, there is no evidence which 
suggests that the veteran's lumbar spine disability warrants 
a disability rating in excess of 20 percent.  

In reaching this determination, the Board has considered the 
provisions of Diagnostic Code 8520 and guidance established 
in 38 C.F.R. §§ 4.123, 4.124.  However, the record does not 
establish that the veteran manifest the symptoms which would 
warrant a separate evaluation for neurological dysfunction.  
Beyond subjective complaint, the evidence shows a normal 
motor examination, normal reflexes, and no other organic 
neurological changes such as muscular atrophy or trophic 
changes.  Therefore any rating pursuant to Diagnostic Code 
8520 would not be appropriate.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b) (1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

B.  Cervical Spine.

A 10 percent rating is in effect for the veteran's 
degenerative disc disease of the cervical spine, under the 
provisions of Diagnostic Code 5290, effective from the date 
that his claim was filed in January 2003.  

The Board observes that the criteria relating to spinal 
disorders were amended during the pendency of this appeal and 
the most favorable one must be applied.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a); 69 
Fed. Reg. 32,449 (June 10, 2004); see also VAOPGCPREC 3-2000.  

As pointed out above, the veteran's cervical spine disability 
has been rated under the criteria set out in Diagnostic Code 
5290, where slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation.  38 
C.F.R. Part 4 (prior to September 26, 2003).  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.  

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the VA 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
In evaluating the veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Rating 
Schedule.  38 C.F.R. § 4.71 et seq. (2007).  

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) for rating limitation of motion 
of the cervical spine, a maximum 30 percent rating was 
warranted when severe; a 20 percent rating was warranted when 
moderate; and a 10 percent rating when mild.  Regarding the 
current Diagnostic Codes 5237 for cervical strain and 5242 
for degenerative arthritis of the spine under the revised 
spine rating criteria effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating. Forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating. Normal 
forward flexion of the cervical spine in zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).  

Reviewing the evidence of record, under the spinal disorder 
rating criteria, the veteran has not shown, at any time 
during the pendency of this appeal, to have favorable or 
unfavorable ankylosis of either the cervical or the entire 
spine.  On both VA examinations in February 2004, and May 
2006, the veteran was found to have degenerative disc disease 
of the cervical spine and range of motion was: forward 
flexion to 40 degrees; extension to 20 degrees and lateral 
rotation to 50 degrees.  These findings are consistent with 
moderate limitation of motion and warrant a 20 percent rating 
under both the former and current rating criteria.  It is 
clear from the clinical findings that the evidence of record 
does not establish entitlement to a higher, 30 percent, 
rating during the pendency of this appeal.  This is so 
because the veteran's range of motion never approximated the 
functional equivalent of severe limitation of motion, and 
forward flexion was never less than 30 degrees.  
Consequently, the Board finds that the preponderance of the 
evidence warrants a 20 percent rating and no more for the 
veteran's cervical spine disorder.  

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected lumbar spine or cervical spine alone, or together, 
have resulted either in frequent hospitalizations or caused 
marked interference in his employment.  At his personal 
hearing in January 2008, the veteran testified that he was 
still employed.  The current schedular ratings amply 
compensate the veteran for his disability due to his lumbar 
spine and cervical spine disorders.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A 20 percent evaluation for degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


